DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, lines 2-3, the phrase “and has arcuate transition areas” is considered to be indefinite.  It is unclear if Applicant is reciting the same arcuate transition areas already recited in claim 4 or other additional arcuate transition areas.
Similarly, in line 2 the phrase “follows portions of the perimeters” is indefinite.  It is unclear if Applicant is reciting the same portions of the perimeters already recited in claim 4 or other additional portions of the perimeters.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 10 and 23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Haines et al US Patent Application Publication 2015/0198232.
Hines discloses a power machine gearbox frame, the frame including a removable cover for permitting access to gears for repair and maintenance purposes (paragraph #3)  comprising: 

(claim 1)a first generally planar frame panel (22); an access aperture (23, shown in figure 7 ) formed in the first generally planar frame panel to provide access to a volume internal to the first frame panel (bearings 16a, 19a positioned within the volume), the access aperture having a fully arcuate perimeter (see figure 8 shape, cassini oval shape in figure 4 and figure 7) in the first frame panel; wherein the fully arcuate perimeter of the access aperture is substantially defined in a plane of the generally planar frame panel by perimeters of first and second intersecting ellipses(in marked-up figure 4 shown below, see the two  elliptical circles “A” and ”B” that intersect each other)  having respective centers which are offset from one another in the plane of the generally planar frame panel.



    PNG
    media_image1.png
    416
    499
    media_image1.png
    Greyscale


In regard to claim 3, see marked-up figure 4 of Haines above the first and second intersecting ellipses are first and second circles (A, B). 

In regard to claim 4, Haines discloses a fully arcuate perimeter of the access aperture follows portions of the perimeters of the first and second intersecting ellipses and has arcuate transition areas (in marked-up figure 4 shown above, see transition areas “C”) between the perimeters of the first and second intersecting ellipses. 

In regard to claim 5, Haines discloses arcuate transition areas providing a continuously curved transition between the perimeters of the first and second intersecting ellipses.

In regard to claim 8, Haines discloses a cover (15) configured to be removably secured to the first frame panel to provide access through the access aperture.

In regard to claim 10, Haines discloses the frame further includes a drive motor mount and wherein the volume internal to the first frame panel includes an area around the drive motor mount (in paragraph #2 Haines discloses and engine being mounted on the vehicle frame this engine frame mount is near the first frame panel; the gearbox is mounted on the engine via driveshaft).

.

Allowable Subject Matter
Claims 11 and 14-22 allowed.
Claims 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached PTO-892 form are cited for their acess opening shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612